Exhibit 10.23

 

LOGO [g439106ex10_21pg001a.jpg]

The Board of Directors (the “Board”) of Marriott Vacations Worldwide
Corporation, a Delaware corporation (the “Company”), has previously established
the Marriott Vacations Worldwide Corporation Stock and Cash Incentive Plan (the
“Plan”), which authorizes the grant of awards of shares of the Company’s common
stock (“Common Stock”) to Directors and Employees (as defined therein) of the
Company. The Compensation Policy Committee of the Board of Directors (the
“Committee”) is authorized to administer the Plan, including the authority to
make grants and establish the terms and conditions thereof.

An “Approved Retiree” is any awardee of an award who retires from employment
with the Company with the specific approval of the Committee on or after such
date on which the awardee has attained age fifty-five (55) and completed ten
(10) Years of Service, and has entered into and has not breached an agreement to
refrain from Engaging in Competition in form and substance satisfactory to the
Committee.

“Engaging in Competition” is defined in the Plan as (i) engaging, individually
or as an employee, consultant, owner (more than five percent (5%)) or agent of
any entity, in or on behalf of any business engaged in significant competition
(or that transacts or cooperates with another business in activities of
significant competition) with any business operated by the Company or with
interests adverse to those of the Company; (ii) soliciting and hiring a key
employee of the Company in another business, whether or not in significant
competition with any business operated by the Company; or (iii) using or
disclosing confidential or proprietary information, in each case, without the
approval of the Company. Requests for consideration will be made in writing to
the attention of the CEO. Company approval will be granted or denied in writing
by the Company within thirty (30) days after its receipt of a written request by
the Approved Retiree.

Your signature below confirms that you understand and agree not to engage in
competition as outlined in the Plan document for the term and under the
conditions as set forth therein.

 

  Agreed to and Accepted by:   Date:  

December 6, 2012

  Signature:  

/s/ Robert A. Miller

  Name:  

Robert A. Miller

 

LOGO [g439106ex10_21pg001b.jpg]